Case: 14-30932      Document: 00512941924         Page: 1    Date Filed: 02/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                               United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                               February 20, 2015
                                    No. 14-30932                                 Lyle W. Cayce
                                  Summary Calendar                                    Clerk


LOUISIANA CONTRACTORS LICENSING SERVICE, INCORPORATED,

               Plaintiff - Appellant

v.

AMERICAN CONTRACTORS EXAM SERVICES, INCORPORATED,

               Defendant - Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-560


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Louisiana Contractors Licensing Service (“LCLS”)
challenges the district court’s award of attorney’s fees to defendant-appellee
American Contractors Exam Services (“ACES”) following its grant of summary
judgment on behalf of ACES. For the reasons that follow, we AFFIRM.
                          FACTS AND PROCEEDINGS
       LCLS prepares aspiring contractors for their state licensing exams. As
part of this business LCLS provides review questions. ACES, a competitor


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30932    Document: 00512941924      Page: 2   Date Filed: 02/20/2015



                                 No. 14-30932
business to LCLS, also helps contractors prepare for state exams.          LCLS
brought a copyright infringement suit against ACES for allegedly using its
copyrighted study materials. The district court granted ACES’s motion for
summary judgment on the grounds that of the “1,083 multiple-choice questions
in the plaintiff’s copyrighted materials . . . [at most] 14 questions were copied
from the overall work,” which “cannot be deemed anything more than de
minimus.”
      ACES then moved for an award of attorney’s fees. The court granted the
motion. The court offered four reasons for granting the fees: (1) LCLS did not
present an actionable claim; (2) the case was objectively unreasonable; (3)
“there is at least some evidence that the suit may have been filed in an attempt
to drive [ACES] out of the Louisiana market”; and (4) the fees advanced “the
considerations of compensation and deterrence.”
                                DISCUSSION
      A district court’s grant of attorney’s fees in a copyright infringement case
is reviewed for abuse of discretion. Creations Unlimited, Inc. v. McCain, 112
F.3d 814, 817 (5th Cir. 1997). An abuse of discretion exists where the district
court bases its ruling on “an erroneous view of the law or a clearly erroneous
assessment of the evidence.” Bocanegra v. Vicmar Servs., 320 F.3d 581, 584
(5th Cir. 2003). When a district court properly applies the factors set forth in
Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994), there is generally not an abuse of
discretion. See Creations Unlimited, 112 F.3d at 817.
      The district court did not abuse its discretion in awarding attorney’s fees
to ACES. First, as the district court explained, in copyright cases the award of
attorney’s fees is “the rule rather than the exception and should be awarded
routinely.” Micromanipulator Co. v. Bough, 779 F.2d 255, 259 (5th Cir. 1985)
(citing Engel v. Teleprompter Corp., 732 F.2d 1238, 1241 (5th Cir. 1984)). The
district court followed the Supreme Court’s requirement that the decision to
                                        2
    Case: 14-30932    Document: 00512941924    Page: 3   Date Filed: 02/20/2015



                                No. 14-30932
award attorney’s fees be based on certain equitable considerations.         See
Fogerty, 510 U.S. at 534 & n.19 (citing Lieb v. Topstone Indus., Inc., 788 F.2d
151, 156 (3d Cir. 1986), which held that courts should consider “frivolousness,
motivation, objective unreasonableness . . . and the need in particular
circumstances to advance considerations of compensation and deterrence.”)
Indeed, examining the district court’s grant of attorney’s fees, it considered
exactly the factors set forth in Lieb. Moreover, having reviewed the record,
there is nothing unreasonable in how the district court applied the factors to
these facts. Thus, we hold that the district court did not abuse its discretion
in awarding attorney’s fees to ACES. We AFFIRM the district court.




                                      3